DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 10 and 14 are objected to because of the following informalities:  The structure of the second amine component is incomplete since the R groups, H2N group and rings are missing at the bottom of the structure.  Appropriate correction is required.  For purposes of examination, the second amine component will be interpreted as shown in paragraph [0051] of the specification.
Claim 2 is objected to because of the following informalities:  The terms “amine-based curing agent” should be replaced with “amine-based curing agent component” for consistency with claim 1 from which claim 2 depends upon.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The phrase “The method of claim 1, further comprising a third amine component” should be amended to “The method of claim 1, wherein the amine-based curing agent component further comprises  a third amine component”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The terms “amine-based curing agent” should be with “amine-based curing agent component” for consistency with claim 14 from which claim 15 depends upon.  Appropriate correction is required.
The same issue also applies to claim 16.
Claim 20 is objected to because of the following informalities:  It appears that “the epoxy resin composition” in line 1 of claim 20 should be amended to show “the epoxy resin component”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  The terms “such as” in the sixth line of claim 22 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the epoxy resin composition".  There is insufficient antecedent basis for this limitation in the claim.  Since the epoxy resin composition in claim 6 has not yet been cured in the step in claim 6, an amendment to claim 1 to show before step (b) as shown here is suggested:  “wherein R is NH2; to form an epoxy resin composition; and”.  
Claim 9 also recites the limitation "the epoxy resin composition"; however, an amendment to claim 1 as suggested above will provide for antecedent basis.
Claim 8 contains the trademark/trade name “Aramid Kevlar” and should be replaced with the appropriate term such as “aromatic polyamide fiber”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “aromatic polyamide fiber” and, accordingly, the identification/description is indefinite.
Regarding claim 23, the phrase "other suitable" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other suitable"), thereby rendering the scope of the claim(s) unascertainable.  The terms “other suitable epoxy containing applications” is unclear and should be amended to “
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubowik et al. (U.S. Patent No. 5,280,091) in view of Zheng et al. (U.S. Patent Pub. No. US 2017/0240691), both of which are cited in the Written Opinion of the International Searching Authority as D4 and D1, respectively.
Regarding claims 1, 10, and 14, Dubowik shows a method for producing a cured epoxy resin (see lines 9-11 in column 1 and lines 35-38 in column 3) comprising curing the epoxy resins with a curing agent comprising a mixture of methylene bridged poly(cyclohexyl-aromatic)amines (MPCA) (see Id.), which is the second aromatic amine component of the present application as shown in claims 1, 10 and 14. The use of this curing agent provides increased chemical resistance to solvents and good cured mechanical properties among other advantages (Abstract, Col. 3, line 66, to Col. 4, line 21).  Dubowik et al. does not show the first aliphatic amine component in claims 1, 10 and 14 which is also known as APCHA.  
 Zheng et al. shows epoxy curing agents (see paragraph 12) and amine-epoxy compositions for use with fibers (see paragraph 102) and a method for producing cured epoxy resin compositions comprising combining an epoxy resin component with an amine-based curing agent component (see paragraph 22), the amine-based curing agent comprising a first aliphatic amine APCHA (see paragraph 0061) which is reacted with an amine-based curing agent component and the epoxy resin component to form a cured epoxy resin composition (see paragraphs 61-62).  
Dubowik et al. and Zheng et al. are analogous art since they are both from the same field of endeavor, namely epoxy curing agents and amine-epoxy compositions which are suitable for use with fibers.  At the time of the invention, a person having ordinary skill in the art would have found it obvious to add the curing agent of Zheng et al. into the composition of Dubowik et al. which shows the methylene bridged poly(cyclohexyl-aromatic)amines (MPCA)  and would have been motivated to do so for producing a cured epoxy resin composition by utilizing a mixture of at least two amine components to achieve the desired viscosity system.   See in this regard paragraph 10 of Zheng et al. which shows adjustment of viscosity without using volatile organic compounds.    Furthermore, it would have been obvious to one of ordinary skill in the art to use the curing agents of Dubowik and Zheng in combination. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06(I).
Regarding claims 2, 11 and 15, modified Dubowik discloses a first amine component with at least 1% by weight of the amine-based curing agent (see column 5, line 55 to column 6, line 20 and column 6, lines 42-60 of Dubowik as well as Example 26 of Zheng in paragraph 166; in combination, these teachings suggest using at least 1% by weight of the first amine component from Zheng). Also, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3, 4, 12, 13, and 16-17 modified Dubowik discloses a third amine component from among the recited categories (see column 6, line 42-60 of Dubowik).
Regarding claim 5, modified Dubowik discloses performing steps (a) and (b) at a first ambient temperature (see column 12, line 61 to column 13, line 27 of Dubowik); and maintaining a maximum internal temperature during steps (a) and (b) that is no more than 175°C above the first ambient temperature (see paragraph 149 of Zheng, which discloses performing cooling during exothermic reactions to maintain temperatures below 60 °C). Dubowik discloses that the “adjustment of cure temperatures and curing times for polyepoxide resins is within the discretion of the formulator”. See column 6, lines 65-67. Also, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6-8, modified Dubowik discloses a reinforcing fiber (see column 6, lines 61-65 of Dubowik, which lists glass and carbon fibers).
Regarding claim 9, modified Dubowik discloses that the epoxy resin composition is made from one of the recited processes (see column 8, lines 10-27 of Dubowik).
Regarding claim 18, modified Dubowik does not explicitly disclose that the epoxy resin component comprises about 1% to about 99% by weight of the composition. However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, modified Dubowik discloses that the epoxy resin component comprises a glycidyl ether of polyhydric phenol (see column 4, lines 25-51 of Dubowik, particularly lines 37-40).
Regarding claim 20, modified Dubowik discloses that the epoxy resin composition comprises at least one glycidyl ether from the recited group (see column 4, lines 25-51 of Dubowik, which lists resorcinol and hydroquinone in lines 44-45).
Regarding claim 21, modified Dubowik discloses that the epoxy resin component comprises at least one dihydric phenol of the recited structure (see column 1, lines 64-67 of Dubowik, which discloses an epoxy resin formed by the reaction of a polyglycidylether of a polyhydric phenol with epichlorohydrin; paragraphs 39-40 of the Applicant’s specification indicate that a material according to the recited formula is prepared by polymerizing a dihydric phenol and epichlorohydrin).
Regarding claim 22, modified Dubowik discloses that the epoxy resin component comprises at least one member from the recited group (see column 4, lines 53-57 of Dubowik).
Regarding claim 23, modified Dubowik discloses an article of manufacture comprising the composition as set forth in claim 14 (see the rejection of claim 14 above), wherein the article is from the recited group (see column 1, lines 21-23 of Dubowik).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY NGUYEN whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Thursday, 7:30AM-7:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached at (571) 270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIMBERLY THI NGUYEN/ 
Examiner, Art Unit 4172                                                                                                                                                                                                        


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797